Citation Nr: 1605667	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  12-26 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability other than service-connected lumbar strain, to include degenerative disc disease and associated sciatica.

2.  Entitlement to an increased rating for service-connected lumbar strain.

3.  Whether the reduction from 20 percent to noncompensable for lumbar strain was proper.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from July 2005 (service connection for spine), and February 2013 (reduction) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Procedural history

In a January 2005 rating decision, the AOJ granted entitlement to "lumbar strain (post-service back injury not included in evaluation)," and provided a noncompensable evaluation.  The Veteran appealed this rating decision to the Board.  In August 2009, the Board remanded the issues of entitlement to an initial compensable rating for lumbar strain and entitlement to service connection for a "low back disability other than service-connected lumbar strain, to include degenerative joint disease and degenerative disc disease of the lumbar spine and associated sciatica."  In doing this, the Board essentially interpreted the Veteran's appeal of the January 2005 rating decision as two separate issues.  The 2009 remand directed that the Veteran be provided a Statement of the Case (SOC) related to a claim for service connection for spine disabilities other than his service-connected lumbar strain.  The claim for an increased rating for lumbar strain was also remanded as intertwined with his claim for further service connection.  

The SOC was provided in August 2012, and the Veteran submitted a timely substantive appeal of the service connection issue.  In June 2014, the Board denied the Veteran's claim for service connection for additional lumbar spine disabilities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  In July 2015, CAVC vacated the June 2014 Board decision and remanded the issue.

In a September 2011 rating decision, the AOJ provided an increased 20 percent evaluation for the Veteran's service-connected lumbar strain.  In an August 2012 rating decision, the AOJ proposed reducing the Veteran's 20 percent rating back to noncompensable.  In September 2012, the Veteran's representative noted the Veteran was withdrawing his claim for an increased rating for his lumbar spine disorder, but that he wanted to continue to pursue his objection of the proposed reduction.  In other words, the Veteran wished to maintain the 20 percent rating, and was not seeking a rating in excess of 20 percent.  In a September 2013 rating decision, the AOJ found clear and unmistakable error (CUE) in the September 2011 rating decision, and reduced the Veteran's lumbar strain rating from 20 percent to noncompensable.  

In February 2015, the AOJ provided a SOC denying a claim for an increased, compensable, rating for lumbar strain.  In March 2015, the AOJ provided a SOC which found that the reduction in the evaluation of the thoracic spine strain, T-10 (formerly lumbar strain) from 20 percent to noncompensable was proper.  In April 2015, the Veteran provided a substantive appeal which was timely for both SOCs.  Although the substantive appeal only addressed the reduction, the Veteran indicated he wanted to appeal all issues presented in the SOCs.  As such, the Board will address claims for reduction and increased ratings.  Additionally, the Board reverted the reduction language as one for lumbar strain, in an attempt to lessen the confusion in this complicated case (notably, the General Formula for rating spine disabilities addresses the thoracic and lumbar spine with the same rating criteria, so this change in language does not alter the criteria used to rate the Veteran's disability). 

The issue of entitlement to service connection for bilateral hip disorders was discussed in the 2015 CAVC decision, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to an increased rating for lumbar strain and whether a reduction from 20 percent to noncompensable for lumbar strain was proper are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Finding the medical opinions in relative equipoise, and resolving reasonable doubt in the Veteran's favor, his lumbar spine disabilities are related to his in-service low back injury.


CONCLUSION OF LAW

The criteria for establishing service connection for lumbar spine disability (including degenerative joint and disc disease with associated sciatica) have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim for service connection for a low back disability, including degenerative conditions, the Board finds that failure to comply with VCAA is harmless error.

Laws and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498   (1995).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309(a) , and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Factual Background and Analysis

As noted in the introduction, the Veteran is currently service connected for lumbar strain.  In a 2009 remand, the Board interpreted the 2005 rating decision which specifically limited the Veteran's grant of service connection to lumbar strain as, in effect, denying him entitlement to benefits based on any other lumbar spine disorder.  The Board gave the Veteran the opportunity to appeal this interpretation of the decision as a separate claim of service connection for degenerative disc disease of the lumbar spine with associated sciatica (sciatic nerve disability).  The Veteran has maintained that all of his lumbar spine disorders are a result of a motor vehicle accident in service.  He additionally argued that a 1994 work accident, which further injured his lumbar spine, occurred because his lumbar spine was pre-disposed for additional injury due to the 1962 in-service injury.

The Veteran's service treatment records reveal that he was involved in a motor vehicle accident on August 20, 1962, where a 2 1/2 ton truck overturned.  On August 21, 1962, he reported improved symptoms of muscle strain on lateral motion.  He was placed on light duty for two days.  There are no additional in-service treatment records regarding his back pain, or other symptoms.  On his September 1963 separation examination, the Veteran denied a history of musculoskeletal symptoms and did not report ongoing back pain.  The clinical evaluation of his spine was "normal."

The Veteran initially claimed entitlement to service connection for a lumbar spine disability in August 1990, but was denied in October 1990 due to a lack of evidence of treatment for any disability between discharge from service and 1990.  Service connection for lumbar strain was subsequently awarded in a July 2005 RO decision.

Post-service treatment records reveal that the Veteran sought treatment for painful hips in August 1990.  He was assessed with probable early degenerative joint disease of the hips and obesity.  In August 1993, he sought treatment for his hips, which had been painful for a "long time."  Also in August 1993, he noted a "fatigue feeling in his low back and buttocks, insidious over months with no specific injury."  His history included more than 20 years of work in construction ("concrete, etc."), and he noted that he was "very active" and worked 8 to 10 hour work days.  X-rays from September 1993 revealed "mild degenerative arthritis changes of the spine with small osteophytes and a marginated sclerotic density in the L4 vertebral body."  He also had mild osteoarthritis of the hips.  An October 1993 bone scan was interpreted as normal.

On July 13, 1994, the Veteran was carrying a 90 lbs. jackhammer when he tripped on a hose and fell back onto an air compressor.  He then quickly stood up, and bent over to pick up the jackhammer.  He then felt an increase in lumbar spine pain.  X-rays revealed "minimal hypertrophic spurring at multiple levels," with no fracture or dislocation.

In August 1994, the Veteran's symptoms of low back pain, buttock pain, and bilateral radicular symptoms had not improved.  The August 1994 MRI "suggested a small hemangioma involving the L4 vertebral body, which may be an incidental finding."  A bone scan revealed mild increased activity in the right sacroiliac joint region "which could correspond with a history of previous trauma and pain on the right side of the pelvis."

In September 1994, the Veteran reported that following the July 1994 injury, he woke up the following day with some numbness in his legs, more so on the right side.  He stopped working on the day of the injury.  He reported that he had "no similar symptoms in the past." 

A November 1994 medical report noted that het Veteran denied a "history of back pain prior to" the July 1994 accident.  An MRI scan did not show evidence of a disc herniation, and the changes in the L4 vertebral body were consistent with either hemangioma or focal fatty changes.  He noted that a discography would allow for this diagnosis, and that given the Veteran's "age and history of physical labor" multiple levels of disc degeneration would likely be found.

In June 1996, the Veteran reported that "the evidence shows" that his back condition began in service."  Attached was a March 1996 treatment record which noted "chronic low back pain, discogenic at multi-levels."  He was noted to have lumbar strain with an "unstable low back and degenerative disc disease and migrating disc phenomenon."  

In March 1997, the Veteran testified at a formal RO hearing that he did continue to experience back pain following his 1962 injury.  He stated he started working construction right after his discharge from service and that he did not have any work restrictions because of his back, because once it is in "your records that you have a bad back, you were just washed out."  

In August 2004, private physician D.W.R. noted the Veteran was in a rollover accident in service and now currently suffers from back pain and spasms related to degenerative disc disease.  Dr. D.W.R. found that x-rays and physical examination were consistent with complaints of sequelae from the in-service accident. 

A December 2004 VA treatment record noted the Veteran had chronic recurrent low back pain.  The Veteran reported he was in a rollover accident in service, and that he was "young then and seem to have recovered.  But it grew to be a problem with passing years."  The physician noted that, "historically, the rollover accident in service may have been the inciting event that exacerbated over the years."

In January 2005, the Veteran was afforded a VA spine examination.  The examiner opined that the Veteran should be service-connected for chronic lumbar strain, but felt that the "nature of the Veteran's employment post-military, as well as his industrial accident in 1994, were the primary reasons the Veteran had degenerative joint disease and discogenic-like pain in the lumbar spine.  Overall, 20 percent of the Veteran's current problems are at least as likely as not due to his service-related rollover accident, with acute lumbar strain and 80 percent of the Veteran's current problems are due to his employment and industrial injury."

A September 2005 addendum noted that prior back injuries make an individual more prone to reinjury of the back in the future; however, based on the description of the Veteran's second injury due to tripping and falling, and the "nature and mechanism of injury falling onto an air compressor is a separate and unrelated problem."  The 2005 examination and addendum opinions resulted in the Veteran's grant of service connection for lumbar strain, but also started the attempted separation of his in-service injury residuals and his post-service injury (and physical labor) residuals.  

In April 2006, Dr. D.W.R. provided a letter in support of the Veteran's claim.  He noted that the Veteran injured his back in service, and, years later, reinjured his back in an industrial accident.  Dr. D.W.R. argued that "once the back has previously been injured, it is more susceptible to future injury which has occurred in [the Veteran's] case."

In February 2012, a VA examiner opined that the Veteran's current lumbar spine disabilities are less likely than not caused by his in-service injury.  The examiner noted the Veteran recovered after two weeks of light duty in service and denied back pain upon separation.  He was then able to work construction for 30 years before his 1994 industrial accident.  

A February 2013 private orthopedic examination included musculoskeletal tests.  One test revealed that the Veteran experienced increased pain in his low back when his sciatic nerve was stretched.  Another positive test suggested "sciatica from lumbosacral or sacroiliac lesions, subluxation syndrome, disc lesions, spondylolisthesis, adhesions or interventricular foraminal occlusion."  He had weakness in his left and right S1 dermatomes. 

As the record contained conflicting medical opinions, the Board referred the case to the Veteran's Health Administration for a VHA opinion.  The VA medical chief noted that pain over the "D10" injury in service was referring to the thoracic 10 vertebra.  "There are, starting in 1994, some 31 years after discharge from active duty, multiple reports of injury/treatment/VA evaluations, radiographic reports that demonstrate the beginning and progression of lumbar spine 'degenerative' disease."  The VA chief noted that Dr. D.W.R. stated, "without any justification, that the current problems (2004) were consistent with complaints of sequelae from the in-service accident." 

After a review of the record, the VA chief opined that "it is not likely that the current spinal condition is due to his service 1962 injury."  The VA chief explained that the 1962 injury was "VERY minor, resulting in 2 DAYS of light duty, then no restriction until discharge from active duty," (capitalized words present in the original).  The VA chief found that the 1993 radiographs and bone scan did not provide any information that would link the 1962 injury to 1993.  "In fact, the injury reported in 1962 occurred in the THORACIC spine, at T10, not the lumbar spine."  The VA chief noted that no evidence showed that a lumbar sprain caused or permanently aggravated other non-service lumbar spine disorders and/or any neurological manifestations in the lower extremities.  Contrary to Dr. D.W.R. and the VA physician's statements regarding the 1962 injury resulting in a spine which was prone to additional injury, the VA chief noted that there was no scientific evidence to support this contention.  He noted that "minor injuries heal usually without any long term sequelae," and there was no "historical link" demonstrated in the provided records that would allow for another conclusion to be developed.  

The Veteran was not diagnosed with arthritis to a compensable degree within one year of discharge from service; presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that in 2005 the Veteran was granted service connection for lumbar strain as a result of his in-service injury.  As such, in 2005, the AOJ found that the Veteran had a lumbar injury in service and he had sequelae from it.  Unfortunately, the grant of entitlement to service connection for lumbar strain was predicated on a medical examination that noted that only some of the Veteran's lumbar spine disability was a result of his in-service injury.  The 2005 examiner, however, did not specify which symptoms or diagnostic findings were associated with his in-service injury v. his post-service injury.  Instead, her findings were given in percentages.  The "finding" that 20 percent of the Veteran's lumbar spine symptoms were due to his in-service strain resulted in a disability rating based on a percentage of the percentage assigned by the applicable diagnostic code (here: 20 percent of 20 percent equaled a noncompensable rating).  

While this original finding parsed out his lumbar spine disability into a percentage due to service and a percentage not due to service, the Veteran has maintained that he should be compensated for his low back disability as a whole.  His argument that his spine was injured in service, and therefore more prone to reinjury has been supported by Dr. D. W. R. and a December 2004 VA treatment provider.  

Overall, the medical opinions of record have included an in-service injury to the spine, a 1994 industrial injury to the spine, and statements that his physical employment impacted his spine.  The medical opinions of record differ as to whether the initial in-service injury later resulted in, to include in aggregation, the Veteran's degenerative joint and disc disease.  As the CAVC decision noted, none of the medical opinions differentiated the Veteran's reported low back symptoms as either associated with the Veteran's "lumbar strain" or associated with his degenerative conditions.  

The United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the record contains conflicting medical opinions, provided by treatment providers who examined the Veteran and had knowledge of his treatment history.   The rationales associated with the conflicting opinions all fall short of fully explaining what symptom or disability is service-related or what impact each injury (service, industrial, and overall use) had on his development of his current low back disabilities.  Despite the shortcomings of the medical opinions of record, the Board does not feel that remanding for additional development will be fruitful.  Several attempts have been made, through both VA examinations and an expert opinion, to untangle the Veteran's low back injuries and diagnoses so that the medical findings are in line with his divided grant of service connection for one low back disability (low back strain), when he has several diagnoses.  As the probative value of the medical opinions of record are equal, the Board finds that the positive nexus opinions of record are therefore in relative equipoise when applied to the facts of the case, and reasonable doubt must be resolved in the Veteran's favor.  

The grant of service connection for the Veteran's degenerative conditions will additionally resolve the issue of whether the Veteran's initial claim of entitlement to service connection for a low back disability should have been treated as two claims (bifurcated).  Moving forward, the Veteran is now simply service connected for his lumbar spine disabilities, and the entirety of his symptoms associated with lumbar strain, degenerative disc disease, degenerative joint disease, etc. will be used to evaluate his disability under the General Formula for Diseases and Injuries to the Spine. 


ORDER

Entitlement to service connection for a low back disability other than service-connected lumbar strain, to include degenerative disc disease and associated sciatica is granted. 


REMAND

Following the February 2015 SOC addressing the Veteran's increased low back disability rating, and the March 2015 SOC addressing the propriety of a reduction in rating from 20 percent to noncompensable for his service-connected lumbar strain, the Veteran submitted a timely April 2015 VA-9.  

On his VA-9, the Veteran requested a hearing before the Board at his local RO.  As the RO schedules Travel Board hearings, a remand of these matters is warranted to schedule the desired hearing in accordance with the Veteran's request.

Notably, by this Board decision, the Veteran is now service connected for his lumbar spine disabilities, and the RO must implement that decision.  Given the intertwined nature of these issues, the Board finds that the RO should implement this decision prior to scheduling the Veteran for his personal hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the Board's decision to grant entitlement to service connection for a low back disability other than service-connected lumbar strain, to include degenerative disc disease and associated sciatica.

2.  Once that is done, take all necessary action to schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO at the earliest time permitted.  The Veteran should be notified in writing of the date, time and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


